IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT


                                   Nos. 97-40866 and 98-40384



Dennis Trevino,
                                                                             Plaintiff-Appellant,


                                               versus

City of Corpus Christi, ET AL,

                                                                             Defendants,

City of Corpus Christi, Texas;
Juan Garza; Henry Garrett, Chief of Police,
City of Corpus Christi,

                                                                             Defendants-Appellees.


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                    USDC No. C-96-CV-376

                                        December 8, 1998

Before GARWOOD, BARKSDALE and STEWART, Circuit Judges.*

PER CURIAM::

       AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR R. 47.5.4.